Citation Nr: 9913406	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.  His military occupational specialty was as a 
medic.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In February 1997, the Board remanded the claim on appeal and 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) for additional evidentiary 
development.  Subsequently, in a January 1998 rating 
decision, the RO granted service connection for PTSD and 
assigned a 100 percent disability rating.  The grant of 
service connection and the assignment of a 100 percent rating 
is considered to be a grant of the benefit sought on appeal, 
and the Board finds that no issue as to PTSD is within the 
Board's purview.  See Ab. v. Brown, 6 Vet. App. 35, 38 (1993) 
(a claim remains in controversy if less than the maximum 
benefit is awarded).  


REMAND

The Board has carefully reviewed the development undertaken 
in response to the 1997 remand in light of Stegall v. West,  
11 Vet. App. 268 (1998).  In concluding that another remand 
was required, the Court in Stegall noted the following 
regarding the Department's failure to comply with the terms 
of a recent Board remand order:  

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as [] "the 
head of the Department."  38 U.S.C. § 
303.  It matters not that the agencies of 
original jurisdiction as well as those 
agencies of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution 
and administration of all laws 
administered by the Department and for 
the control, direction, and management of 
the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute 
both the one to whom a veteran may appeal 
an initial denial as a matter of right  
(38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.

While it is true that where an appellant 
has not been harmed by an error in a 
Board determination, the error is not 
prejudicial (see 38 U.S.C. § 7261(b) 
("Court shall take due account of the 
rule of prejudicial error")[)], the 
Court cannot say, based on the record 
before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that 
the holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.

11 Vet. App. at 271.

In the 1997 remand, the RO requested that an examination be 
conducted.  The examiner was expressly directed to provide 
responses to a number of questions and scenarios regarding 
the veteran's claim for service connection for residuals of 
injury to the left foot.  Specifically, the directives of the 
remand included the following:  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  If left foot 
pathology is shown, the examiner should 
also express an opinion as to the degree 
of medical probability that any current 
left foot disability is causally related 
to, or residuals of, any incident of the 
appellant's military service as opposed 
to other causes.  In formulating this 
opinion, the physician must assume that 
the appellant sustained trauma to the 
foot in service as described by the 
appellant.  As to whether the appellant 
experienced a continuity of symptoms 
following service, however, no such 
presumption exists.  The examiner should 
formulate an opinion first based upon his 
or her own conclusions as to what the 
record shows about a continuity of 
symptoms post service.  In addition, the 
examiner should indicate whether the 
opinion would change if the correct 
history of the disability were deemed to 
be that the appellant's left foot was 
asymptomatic from separation from service 
until the first documented clinical 
indication of left foot symptoms post 
service.  

The Board notes that no direct response was provided with 
regard to the later premise as expressed above.  The opinion 
provided remained based on the premise of post service 
treatment by an orthopedist in the 1970's for the foot that 
is not documented in the record and is inconsistent with the 
concept that the foot was asymptomatic between service and 
the first documented clinical indication of left foot 
symptoms post service.  Thus, the examination report lacks 
the opinion necessary for an informed determination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist has been 
held to include conducting a thorough medical evaluation so 
that the evaluation of a claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 (199).  

In view of the recent legal precedent in Stegall, supra, as 
applied to the facts of this appeal, the case is again 
remanded for the following action:  

The RO should attempt to contact the VA 
physician who performed the December 1997 
foot examination, and, if he is 
available, request that he provide an 
opinion as to the premise that the left 
foot was asymptomatic from separation 
from service until post service foot 
problems were documented as detailed 
above and in the February 1997 remand.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in order to permit 
the physician to formulate an opinion 
based upon the record.  If the physician 
believes that a further examination is 
required in order to provide the 
requested opinion it should be arranged.  
If this examiner is not available, the RO 
should arrange for a review of the record 
by another suitably qualified physician 
to provide the requested response.  If 
that physician believes that further 
examination is required to respond to the 
Board's question, an examination should 
be scheduled.  

Thereafter, the RO should review the claims file to ensure 
that all of the requested development has been completed.  In 
particular, the RO should review the requested report for a 
medical opinion, to ensure that it is responsive to and in 
complete compliance with the directives of this remand, and 
if it is not, the RO should implement corrective procedures.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should review the 
veteran's claim of service connection for residuals of injury 
to the left foot.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board implies no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



